Appeal from that portion of an order of the Supreme Court at Special Term, entered June 19, 1979 in Rensselaer County, which denied certification of the correctness of certain amendments. In the course of perfecting an appeal from orders involving a jury trial and an adverse jury verdict, the plaintiffs sought an order settling the transcript and certifying the correctness of certain amendments. The motion came on at Special Term and it refused to grant the motion as to those amendments to which the defendant objected because the plaintiffs had failed to furnish a complete trial transcript (CPLR 5525, subd [c], par 1). Upon the present record, the denial of the motion was not erroneous; however, it should have been without prejudice to another application upon submission of an entire transcript. Order modified, on the law and the facts, by inserting a provision that insofar as the motion of plaintiffs is denied, it is without prejudice to a prompt application upon submission of an entire transcript, and, as so modified, affirmed, without costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.